Citation Nr: 1144604	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss disability, and if so, whether the claim should be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1966 to February 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Manchester, New Hampshire Regional Office (RO).

The appellant was scheduled for a videoconference hearing before the Board in August 2011; however, he ultimately canceled his request for this hearing.

Although the RO determined in the Statement of the Case that new and material evidence had been submitted to reopen the claim of entitlement to service connection to a bilateral hearing loss disability, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for deafness was denied in an unappealed, October 1969 rating decision.

2.  The evidence received since the October 1969 rating decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran's bilateral hearing loss disability is etiologically related to his active service. 

4.  The Veteran's tinnitus is etiologically related to his active service. 



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A.      §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 

3.  Tinnitus was incurred in active service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

I.  Claim to Reopen

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Analysis

The RO denied reopening a claim of entitlement to service connection for deafness in a rating decision issued in October 1969.  The Veteran was notified of the denial by a letter dated in November 1969 but did not appeal.  The October 1969 rating decision is accordingly final.  38 C.F.R. § 20.302.

The basis for the denial of the claim of entitlement to service connection for deafness in October 1969 was that there was no medical evidence that the Veteran had a diagnosis of hearing loss, currently or in service.

The medical evidence added to the record since that decision related to bilateral hearing loss reflects that the Veteran has a current bilateral hearing loss disability.  Because the absence of current evidence of bilateral hearing loss disability was one of the elements not present in October 1969, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade, 24 Vet. App. 110.

II.  Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.              38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002);      38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts he has bilateral hearing loss and tinnitus due to noise exposure in service while serving around tanks. 

The Board has reviewed the evidence of record and finds, for the reasons expressed below, that the Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active service. 

The Veteran's DD 214 shows that the Veteran was an armor officer with a cavalry squadron.  He has submitted information confirming that his duties involved extensive exposure to acoustic trauma.  Specifically, the Veteran has credibly asserted and provided service records documenting exposure to the firing of M-48 and M-60 tanks during training.

Service treatment records do not reflect a finding of tinnitus.  In April 1968, the Veteran reported decreased hearing in the right ear.  The Veteran was found to have mild conductive loss in the right ear, probably early otosclerosis.  His report of examination at separation from service in January 1969 shows clinical evaluation of the ears was normal and audiometric testing with normal results. 

The Veteran urges that hearing loss began during service, and tinnitus began soon after service.  In this regard, the Board notes that the Veteran applied for entitlement to service connection for "deafness" in April 1969, only months after separation.  The Veteran was not provided with a hearing test in response to his claim.

An examination by the Veteran's private ear, nose, and throat physician in October 1999 indicated that the Veteran had long-standing hearing loss that was slowly progressive.  He noted that the Veteran had significant military noise exposure.  Audiologic evaluation reflected a moderate to severe sensorineural hearing loss.  

In November 2007, at a VA audiology consult, the Veteran was diagnosed with essentially symmetrical moderately-severe sloping to severe/profound mixed (primarily sensorineural) hearing loss.

The Veteran was afforded a VA examination in May 2008.  He stated that he began to notice difficulties in hearing following separation from service.  The Veteran reported a negative history of occupational and recreational noise exposure after separation from service.  The Veteran was diagnosed with right ear severe mixed hearing loss, primarily conductive, at 250 Hertz and 500 Hertz, recovering to a moderately severe, primarily conductive hearing loss at 1000 Hertz.  There was a severe, sloping to profound, mixed hearing loss, predominantly sensorineural, from 2000 Hertz through 4000 Hertz.  In the left ear, there was a moderately severe mixed hearing loss, primarily conductive, from 250 Hertz through 1000 Hertz, with a severe, sloping to profound, mixed hearing loss, predominantly sensorineural, from 2000 to 4000 hertz.  The Veteran was also diagnosed with constant tinnitus in both ears.  The examiner found that it was less likely than not that the Veteran's current tinnitus and bilateral hearing loss disability were related to noise exposure in service because the Veteran's hearing was within normal limits at separation.  He also noted that at the present time, there was a significant conductive component to the Veteran's hearing loss, primarily in the low-frequency range, which would not be due to noise exposure.  The examiner, however, failed to discuss the significance of the in-service findings of "probably early otosclerosis" and how this related to the Veteran's significant conductive component of his hearing loss.

As noted, the VA audiologist cites to the lack of evidence of hearing loss and tinnitus during service and findings of a conductive component to the Veteran's bilateral hearing loss disability in support of the negative opinion.  While the claims file does not contain a contrasting opinion, the Board notes that the Veteran was diagnosed with long-standing sensorineural hearing loss by his private physician, with notes regarding significant noise exposure in the military. 

In his written statements, the Veteran credibly explained that he was exposed to significant acoustic trauma consistent with his duties in service.  He discussed that his family started noticing hearing loss soon after service, and that he experienced hearing difficulties over the years since service.  He also stated that he noticed tinnitus soon after service.  Significantly, the Veteran complained of decreased hearing during service and was found to probably have early otosclerosis in service.  Furthermore, while the VA examination found a conductive component to the Veteran's hearing loss disability, an audiologist and a physician have both diagnosed the Veteran with sensorineural hearing loss.

The Board finds that service connection for bilateral hearing loss disability and tinnitus is warranted as there is current disability, the Veteran has credibly asserted symptomatology consistent with the disabilities for some time, and the medical evidence is at least in equipoise as to whether the current disabilities are related to service noise exposure. 

The Board acknowledges the VA examiner's opinion that the Veteran's current hearing loss and tinnitus were not likely caused by or a result of his in-service noise exposure. 

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992). 

In this case, the opinion of the VA examiner against the claims appears to be based upon the fact that Veteran had normal hearing at separation and his current diagnosis has a significant conductive component (that is not related to noise exposure).  As noted above, the Veteran has been diagnosed by another audiologist as having primarily sensorineural hearing loss and by his private physician as having sensorineural hearing loss.  The VA examiner failed to discuss the significance of the in-service diagnosis of "probably early otosclerosis" and the fact that the Veteran filed a claim for service connection for deafness within months after separation, indicating that the Veteran was suffering from noticeable hearing problems.  The Veteran has asserted that he noticed significant problems with his hearing during service, which has increased over the years.  The Veteran has also asserted that he has not been exposed to any other significant noise since service.  The Board has found the Veteran to be a credible historian and accepts his contention that he had hearing loss and tinnitus since, or soon after, service exposure.  Accordingly, the Board concludes that the Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active service. 


ORDER

New and material evidence having been received, reopening of the claim for service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for bilateral hearing loss disability is granted. 

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


